DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22, 29,36 are canceled. Claims 21,23-28, 30-35, 37-41are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2022 was filed before the final Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following is a correspondence between instant application 17/360,801 and U.S. Patent No. 11,048,752 B2  and U.S. 10,445,368.

17/360,801
U.S. 11,048,752
(16/600365)
U.S. 10,445,368
( 15/144579)
21. A method comprising: receiving, by a computing  system, a plurality of content items authored by respective users of a social networking system; receiving, by the computing system and from a user computing device, information identifying multiple media events; 
calculating a respective event-specific confidence score for each content item in the plurality of content items and for each media event in the multiple media events, the event- specific confidence score calculated for a content item and a media event indicating a confidence that the content item is relevant to the media event; 
computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; 
generating a graphical user interface (GUI) element that includes multiple indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event, 
wherein the media events are categorized based on the of events, and
wherein a first indicator in the multiple indicators has a visual feature that makes the first indicator visually distinct from a second indicator in the multiple indicators, the first indicator being associated with a first type of  event, and the second indicator being associated with a second type of a event different from the first media event; and transmitting the GUI element to the user computing device for display.

1. A computer-executed method comprising: receiving, by a computing system, a plurality of content items authored by respective users of a social networking system; receiving, by the computing system and from a user computing device, information of one or more media events; calculating a respective event-specific confidence score for each content item in the plurality of content items and for each media event in the one or more media events, the event-specific confidence score calculated for a content item and a media event indicating a probability that the content item is relevant to the media event; computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; generating a graphical user interface (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display. 
2. …a selection of an indicator in a set of indicators…the selected indicator is associated with a particular media event…
1. A computer-executed method for identifying content associated with time-based media events, the method comprising: determining that a plurality of content items authored by users of a social networking system are correlated with a broadcast media event, wherein each content item in the plurality of content items is determined to be correlated to the media event based on a confidence score of the content item, the confidence score indicating a probability that the content item is relevant to the media event; generating a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items; computing audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event; generating a metrics GUI element that includes a set of indicators, each indicator being associated with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time; and transmitting the metrics GUI element and the social media GUI element for display. 
11. wherein the media event is associated with an event type
23. The method of claim 21, wherein the types of events include one or more of sport events, advertisements, television shows, news reports, movies, concert performances, live event shows, serials, or audio recordings.
5. …media channel that broadcasted the particular media event
1. …broadcast of the media event …
24.The method of claim 21, wherein the visual feature includes at least one of a color, an intensity, a texture, or a pattern that is used to depict the first indicator.
7. …each indicator …visually depicting a respected interest level …
3. a first indicator …comprises a color …
4. …the first indicator …comprises a visual pattern corresponding to an intensity…
25. The method of claim 21, wherein each  media event in the multiple media events is associated with a respective time segment, wherein a time segment associated with a  media event indicates that the media event  was broadcasted over the time segment or that the media event represents an event that happened during the time segment.
8. The method of claim 21, wherein each media event of the one or more media events is associated with a respective time segment, wherein a time segment associated with a media event indicates that the media event was broadcasted over the time segment or that the media event represents an event that happened during the time segment. 



1. … generating a metrics GUI element that includes a set of indicators, each indicator being associated with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time; and transmitting the metrics GUI element and the social media GUI element for display. 
  7. The method of claim 1, wherein the plurality of content items visually depicted in the social media GUI element are correlated with a portion of the media event that was aired most recently. 

26. The method of claim 25, wherein the GUI element presents the multiple indicators chronologically across a timeline, each indicator presenting a beginning of the time segment of a respective media event associated with the indicator.
9….receiving a selection of time segments…determining a set of media events that are associated …gui element includes a second set of indicators  …
7. … content items visually depicted in the social media GUI element  are correlated with the portion of the media event that was aired most recently.
8. … chronologically sorted.

27. The method of claim 21, wherein a level of social interest in a media event is presented by a height of a respective indicator associated with the media event, or by at least one of a color, an intensity, a texture, or a pattern scale depicted by the respective indicator.
1….of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; generating a graphical user interface (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display.
2.  a first indicator ….comprises a vertical bar having a height corresponding to the audience interest...
3….a color…
4….a visual pattern…
28.  A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving a plurality of content items authored by respective users of a social networking system;
receiving, from a user computing device, information identifying multiple media events; 
calculating a respective event-specific confidence score for each content item in the plurality of content items and for each media event in the multiple  media events, 
the event-specific confidence score calculated for a content item and a media event indicating a confidence that the content item is relevant to the media event; computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; 
generating a graphical user interface (GUI) element that includes  multiple indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event,
wherein the media events are categorized on types of events,
 wherein a first indicator in the multiple  indicators has a visual feature that makes the first indicator visually distinct from a second indicator in the multiple indicators, the first indicator being associated with a first type of  event, and the second indicator being associated with a second type of  event different from the first type of event; and transmitting the GUI element to the user computing device for display.

10. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving a plurality of content items authored by respective users of a social networking system; receiving, from a user computing device, information of one or more media events; calculating a respective event-specific confidence score for each content item in the plurality of content items and for each media event in the one or more media events, the event-specific confidence score calculated for a content item and a media event indicating a probability that the content item is relevant to the media event; computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; generating a graphical user interface (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display. 

11. …a selection of an indicator in a set of indicators…the selected indicator is associated with a particular media event…
12. A non-transitory computer readable storage medium for identifying content associated with time-based media events, the computer readable storage medium storing instructions that, when executed by a processor, cause the processor to: determine that a plurality of content items authored by users of a social networking system are correlated with a broadcast media event, wherein each content item in the plurality of content items is determined to be correlated to the media event based on a confidence score of the content item, the confidence score indicating a probability that the content item is relevant to the media event; generate a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items; compute audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event; generate a metrics GUI element that includes a set of indicators, each indicator associated being with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time; and transmit the metrics GUI element and the social media GUI element for display.
30. The non-transitory, computer-readable medium of claim 28, wherein the types of events include one or more of sport events, advertisements, television shows, news reports, movies, concert performances, live event shows, serials, or audio recordings.
14. …media channel that broadcasted the particular media event
12. …broadcast of the media event …
31. The non-transitory, computer-readable medium of claim 28, wherein the visual feature includes at least one of a color, an intensity, a texture, or a pattern that is used to depict the first indicator.
16. …each indicator …visually depicting a respected interest level …
14. . a first indicator …comprises a color …
15.. …the first indicator …comprises a visual pattern corresponding to an intensity…
32. The non-transitory, computer-readable medium of claim 28, wherein each media event in the multiple media events is associated with a respective time segment, wherein a time segment associated with a media event indicates that the media event was broadcasted over the time segment or that the media event represents an event that happened during the time segment.
17. The computer-readable medium of claim 30, wherein each media event of the one or more media events is associated with a respective time segment, wherein a time segment associated with a media event indicates that the media event was broadcasted over the time segment or that the media event represents an event that happened during the time segment. 

  12. A non-transitory computer readable storage medium for identifying content associated with time-based media events, the computer readable storage medium storing instructions that, when executed by a processor, cause the processor to: determine that a plurality of content items authored by users of a social networking system are correlated with a broadcast media event, wherein each content item in the plurality of content items is determined to be correlated to the media event based on a confidence score of the content item, the confidence score indicating a probability that the content item is relevant to the media event; generate a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items; compute audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event; generate a metrics GUI element that includes a set of indicators, each indicator associated being with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time; and transmit the metrics GUI element and the social media GUI element for display. 
18. The computer readable storage medium of claim 12, wherein the plurality of content items visually depicted in the social media GUI element are correlated with a portion of the media event that was aired most recently. 

33. The non-transitory, computer-readable medium of claim 32, wherein the GUI element presents the multiple indicators chronologically across a timeline, each indicator presenting a beginning of the time segment of a respective media event associated with the indicator.

18. …9….receiving a selection of time segments…determining a set of media events that are associated …gui element includes a second set of indicators  …
18.. … content items visually depicted in the social media GUI element  are correlated with the portion of the media event that was aired most recently.


34. The non-transitory, computer-readable medium of claim 28, wherein a level of social interest in a media event is presented by a height of a respective indicator associated with the media event, or by at least one of a color, an intensity, a texture, or a pattern scale depicted by the respective indicator.
10. …computing a respective interest  level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; generating a graphical user interface (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display. 

13. wherein a first indicator … comprises a vertical bar having a height corresponding to the audience interest metric computed for a portion of the media event associated with the first indicator.
35. A system comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 receiving a plurality of content items authored by respective users of a social networking system; receiving, from a user computing device, information identifying multiple media events; 
calculating a respective event-specific confidence score for each content item in the plurality of content items and for each media event in the multiple  media events, the event-specific confidence score calculated for a content item and a media event indicating a probability that the content item is relevant to the media event; 
computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; 
generating a graphical user interface (GUI) element that includes multiple  indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event, 
wherein the media events are categorized based on types of events,  and
wherein a first indicator in the multiple indicators has a visual feature that makes the first indicator visually distinct from a second indicator in the multiple indicators, the first indicator being associated with a first type of  event, and the second indicator being associated with a second type of event different from the first type of event; and transmitting the GUI element to the user computing device for display.

19. A computer-implemented system comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a plurality of content items authored by respective users of a social networking system; receiving, from a user computing device, information of one or more media events; calculating a respective event-specific confidence score for each content item in the plurality of content items and for each media event in the one or more media events, the event-specific confidence score calculated for a content item and a media event indicating a probability that the content item is relevant to the media event; computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; generating a graphical user interface (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display. 

20. …a selection of an indicator in a set of indicators…the selected indicator is associated with a particular media event…
20. A system comprising: a computer processor; and a memory storing instructions that, when executed by the processor, cause the processor to: determine that a plurality of content items authored by users of a social networking system are correlated with a broadcast media event, wherein each content item in the plurality of content items is determined to be correlated to the media event based on a confidence score of the content item, the confidence score indicating a probability that the content item is relevant to the media event, generate a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items, compute audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event, generate a metrics GUI element that includes a set of indicators, each indicator associated being with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time, and transmit the metrics GUI element and the social media GUI element for display. 

37. The system of claim 35, wherein the types of events include one or more of sport events, advertisements, television shows, news reports, movies, concert performances, live event shows, serials, or audio recordings.
23.. …media channel that broadcasted the particular media event
20. …broadcast of the media event …
38. The system of claim 35, wherein the visual feature includes at least one of a color, an intensity, a texture, or a pattern that is used to depict the first indicator.
19. …  (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display.
20. …generate a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items, compute audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event, generate a metrics GUI element that includes a set of indicators, each indicator associated being with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time, and transmit the metrics GUI element and the social media GUI element for display. 
.  
39. The system of claim 35, wherein each media event in the multiple media events is associated with a respective time segment, wherein a time segment associated with a media event indicates that the media event was broadcasted over the time segment or that the media event represents an event that happened during the time segment.
26.  The system of claim 19, wherein each media event of the one or more  media events is associated with a respective time segment, wherein a time segment associated with a media event indicates that the media event was broadcasted over the time segment or that the media event represents an event that happened during the time segment.
20. …generate a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items, compute audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event, generate a metrics GUI element that includes a set of indicators, each indicator associated being with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time, and transmit the metrics GUI element and the social media GUI element for display. 

40. The system of claim 39, wherein the GUI element presents the multiple indicators chronologically across a timeline, each indicator presenting a beginning of the time segment of a respective media event associated with the indicator.
27. … receiving a selection of time segments…determining a set of media events that are associated …gui element includes a second set of indicators  …
20. …generate a social media graphical user interface (GUI) element associated with the media event that visually depicts the plurality of content items, compute audience interest metrics based at least on the plurality of content items, wherein each audience interest metric measures a response of the users of the social networking system to the media event at a respective different point in time during the broadcast of the media event, generate a metrics GUI element that includes a set of indicators, each indicator associated being with a different point in time during the broadcast of the media event and visually depicting the audience interest metric computed for the associated point in time, and transmit the metrics GUI element and the social media GUI element for display. 

41. The system of claim 35, wherein a level of social interest in a media event is presented by a height of a respective indicator associated with the media event, or by at least one of a color, an intensity, a texture, or a pattern scale depicted by the respective indicator.
19. … computing a respective interest level of social interest in each media event as a weighted aggregation of the event-specific confidence scores of the plurality of content items calculated for the media event; generating a graphical user interface (GUI) element that includes a set of indicators, each indicator being associated with a different media event and visually depicting the interest level computed for the associated media event; and transmitting the GUI element to the user computing device for display.




Claims 21,23-28, 30-35, 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-4,7-8,11-12,14-15, 18,20 of U.S. Patent No.10,445,368. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4,7-8,11-12,14-15, 18,20 of U.S. Patent No.10,445,368 contain(s) every element of claims 21,23-28, 30-35, 37-41 of the instant application and as such anticipates claims 21,23-28, 30-35, 37-41 of the instant application.


Claims 21,23-28, 30-35, 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5,7-11,13-14, 16-20, 23, 26-27 of U.S. Patent No.11,048,752. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5,7-11,13-14, 16-20, 23, 26-27 of U.S. Patent No. 11,048,752 contain(s) every element of claims 21,23-28, 30-35, 37-41 of the instant application and as such anticipates claims 21,23-28, 30-35, 37-41 of the instant application.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        November 30, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167